Title: To George Washington from Colonel Thomas Lowrey, 19 February 1777
From: Lowrey, Thomas
To: Washington, George



Rariton [N.J.] Feby 19th 1777.

By Information from Brunswick last night I have to inform your Excellency, the Body of English Troops now lying at Brunswick & the Landing have had a late Reinforcemt, the whole consists of between seven & eight thousand Men, This day a number more of them is expected to the same places—Genl Howe & Ld Piercy are arrived at Amboy with a number of Troops, it is expected a movemt will be made in a few days either to Elizabeth Town, Morris Town, or Bound-brook.
Our Middlesex Militia commanded by Colo. Neilson, surprised the Enemy’s Guard at Lawrence’s Island, three miles below Brunswick, killed one Man took Majr Stocton who commanded, with about seventy others prisoners. The above were of Genl Skinner’s Regt. I am Your Excellency’s Most obedt Humle Servt

Thomas Lowrey


N.B. A number of heavy Cannon is come to Brunswk.

